Citation Nr: 0614580	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-42 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) disability evaluation 
for bilateral pes planus, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to February 
1976.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that assigned a noncompensable disability 
evaluation for bilateral ples planus after granting service 
connection for the same.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2005, the Board received additional evidence 
pertinent to the veteran's claim for an increased rating for 
her service-connected bilateral pes planus.  Because the 
veteran has not waived consideration of the evidence by the 
RO, remand is required for the issuance of a supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c) 
(2005)

Additionally, the Board notes that the evidence received in 
June 2005 suggests that the veteran is receiving ongoing 
treatment for her pes planus.  Any additional treatment 
records should be obtained on remand, and the RO should 
schedule the veteran for an additional VA examination to 
assess the current severity of her bilateral pes planus.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  On remand, the veteran should 
be provided proper notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b).  

In light of the above, the case is REMANDED for the following 
action.  

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A.(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

2.  Ask the veteran to identify all VA and 
non-VA medical care providers, including, 
but not limited to, Bryan L. Mccoy, P.A., 
that have treated her for pes planus since 
April 2003, and make arrangements to 
obtain these records.

3.  Thereafter, schedule the veteran for a 
VA examination to determine the severity 
of her service-connected pes planus.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination. The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.

The examiner is requested to identify all 
residuals attributable to the veteran's 
pes planus.  The examiner should state 
whether the veteran's pes planus is 
manifested by marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances; marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities; weight bearing 
line over or medial to great toe, inward 
bowing of the tendo achillis, and/or pain 
on manipulation and use of the feet.

With respect to the veteran's subjective 
complaints of pain, the examiner is 
requested to comment as to whether pain is 
visibly manifested on movement of the feet 
and whether there is any other objective 
manifestation that would demonstrate 
functional impairment due to pain on use 
or due to flare-ups or weakness on 
repeated use attributable to pes planus.

Any indication that the veteran's 
complaints or other symptomatology are not 
in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
she should be provided with a supplemental 
statement of the case that 
considers all evidence received subsequent 
to the statement of the case issued in 
October 2004 and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



